Citation Nr: 1105169	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to November 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  In October 2010, the Veteran testified at a Travel 
Board hearing before the undersigned member of the Board.  A copy 
of the transcript is in the claims file.

The issue of entitlement to service connection for a back 
condition is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

The Veteran's bilateral hearing loss was manifested in July 2008 
by auditory acuity level II in the right ear and auditory acuity 
level II in the left ear, and; in July 2010 by auditory acuity 
level I in the right ear and auditory acuity level II in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2010); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2008; a rating decision in 
July 2008; and a statement of the case in November 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim. 
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2010).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides a table 
(Table VI) to determine a Roman numeral designation (I through 
XI) for hearing impairment, based on puretone thresholds and 
controlled speech discrimination testing using the Maryland CNC 
test.  Table VII is used to determine the rating assigned by 
combining the Roman numeral designations for hearing impairment 
of each ear.  38 C.F.R. § 4.85 (2010). 

The puretone threshold average as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  That average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d) (2010).

Ratings for hearing impairment are derived by the mechanical 
application of the criteria to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, the rating may be based solely on 
puretone threshold testing.  An exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels 
or greater or when the puretone threshold at 1000 Hertz is 30 
decibels or less, and the threshold at 2000 Hertz is 70 decibels 
or more.  38 C.F.R. § 4.86 (2010).

The Veteran contends that he in entitled to an initial 
compensable rating for bilateral hearing because his hearing is 
worse than currently evaluated and he requires the use of hearing 
aids.

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will separately 
review the VA audiological examinations dated in July 2008 and 
July 2010.

In July 2008, the puretone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear 
were 20, 50, 65, and 85; and in the left ear were 20, 50, 65, and 
85.  The puretone threshold average in the right ear was 55 and 
the average in the left ear was 55.  Speech discrimination was 86 
percent in the right ear and 90 percent in the left ear.  

Applying the results to Table VI, the findings of the July 2008 
VA examination yield a numerical designation of II for the right 
and a numerical deignation of II in the left ear.  38 C.F.R. 
§ 4.85 (2010).

Audiological testing during did not show that the pure tone 
threshold at all four specified frequencies 1000, 2000, 3000, and 
4000 Hertz was 55 decibels or more, nor that a puretone threshold 
of 30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, thus an exceptional pattern of hearing impairment is 
not shown.  38 C.F.R. § 4.86 (2010).

Applying the results from Table VI to the July 2008 audiological 
examination, entering the numeral designations of II for the 
right ear and II for the left ear to Table VII yields a 0 percent 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2010).  
Therefore, the Board finds that a compensable rating was not 
warranted based on that examination.

In July 2010, the puretone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear 
were 25, 50, 70, and 80; and in the left ear were 20, 55, 75, and 
80.  The puretone threshold average in the right ear was 56 and 
the average in the left ear was 58.  Speech discrimination 
bilaterally was 96 percent.

Applying the results to Table VI, the findings of the July 2010 
VA examination yield a numerical designation of I for the right 
ear and a numerical designation of II for the left ear.  
38 C.F.R. § 4.85 (2010).
 
Audiological testing during did not show that the pure tone 
threshold at all four specified frequencies 1000, 2000, 3000, and 
4000 Hertz was 55 decibels or more, nor that a puretone threshold 
of 30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, thus an exceptional pattern of hearing impairment is 
not shown.  38 C.F.R. § 4.86 (2010).

Applying the results from Table VI to the July 2010 audiological 
examination, entering the numeral designations of I for the right 
ear and II for the left ear to Table VII yields a 0 percent 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2010).  
Therefore, the Board finds that a compensable rating was not 
warranted based on that examination.

In statements and at the personal hearing, the Veteran complained 
that due to his service-connected hearing loss he could not 
distinguish sounds or recognize speech at times.  The Board does 
not doubt that the Veteran experiences hearing loss.  The grant 
of service connection constitutes recognition on the part of VA 
that a disability exists.  However, the outcome of this claim is 
determined by the mechanical application of audiology test 
results, which do not warrant a compensable rating for bilateral 
hearing loss.  

The Board finds that the preponderance of the evidence is against 
the claim for increase and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disability are inadequate.  That is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Here, the rating criteria for the Veteran's bilateral hearing 
loss reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms, which have not been shown.  Furthermore, 
marked interference with employment and frequent hospitalization 
are not shown.  Therefore the disability pictures are 
contemplated by the Rating Schedule, and the assigned schedular 
rating is adequate.  Consequently, the Board finds that referral 
for extraschedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1) (2010).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that 
will result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the claim 
requires additional development.

The Veteran contends that his pre-existing back disorder was 
aggravated during service.  

Prior to entering service, a medical statement dated May 1964 
reported an industrial back injury incurred in December 1963.  
The clinician provided a diagnosis of lumbosacral strain.  A 
November 1965 medical report noted that X-rays in July 1965 
revealed juvenile epiphysitis involving the mid and lower 
thoracic vertebrae.  The clinician opined that the Veteran's back 
pain was of a degree that would probably preclude him from 
military service.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b) (2010); 38 U.S.C.A. § 1111 (West 2002).

The Board finds that the presumption of soundness is rebutted in 
this case because the evidence of record clearly and unmistakably 
shows that a back disability pre-existed the Veteran's entrance 
to active service.  Therefore, the Board will analyze the 
Veteran's claim based on a theory of aggravation.  However, the 
Board is seeking a medical opinion and will also request that the 
examiner state whether any separate back disability was incurred 
during the Veteran's service.

On service induction in January 1966, the Veteran reported a 
history of back problems.  The examiner noted a history of back 
trouble in May 1965.  The Veteran was found to be qualified for 
duty.  February and September 1966 X-rays found no abnormalities.  
In September 1966 a clinician noted a diagnosis of 
spondylolisthesis.  An October 1966 clinical note recorded 
residuals of mild Scheuermann's disease of the dorsal rotundum 
resulting in postural backache.  The Veteran was discharged after 
approximately five months of service due to a personality 
disorder.  On separation examination in November 1966, the 
clinician noted pain in low back.  

Post-service VA treatment records starting in 2006 show treatment 
for chronic low back pain, along with a medical history of an 
automobile accident in 2003.  Subsequent treatment records show a 
history of back pain since the age of 10, which continued through 
service and after discharge from service, and was ultimately 
markedly worsened by a motor vehicle accident in 2002.  January 
2009 X-rays of the lumbosacral spine found mild to moderate 
osteoarthritic changes with disc narrowing at the L2-L3 and L5-S1 
levels with vacuum phenomenon.  At a personal hearing in October 
2010, the Veteran stated that he did not seek ongoing low back 
treatment after service discharge due to lack of medical 
insurance.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  To make an accurate assessment 
of the Veteran's entitlement to service connection for a back 
disability, it is necessary to have a medical opinion based upon 
a thorough review of the record that addresses whether the 
Veteran's back condition was incurred in, aggravated, or 
permanently worsened as a result of active service.  

Additionally, because the Veteran's has stated that he was 
drafted and rejected prior to service-induction due to his back 
disability, and as further information regarding the Veteran's 
in-service duties may be relevant to the Veteran's claim, on 
remand, his service personnel records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.  If the record does not exist or 
additional efforts to obtain the file would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e) (2010).

2.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and private, who may 
possess additional records pertinent to his 
claim, to include any treatment received in 
connection with an automobile accident in 
2002 or 2003.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims file any medical 
records identified by the Veteran that are 
not already of record.  

3.  After the above-development has been 
completed, schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of his low back complaints.  The 
examiner must review the claims file and the 
examination report should note that review.  
The examiner should comment on the clinical 
significance of the following:  (1) medical 
reports dated in May 1964 and November 1965; 
(2) service medical records, to include the 
induction and separation examination reports, 
and X-rays taken in February and September 
1966; (3) post-service back injuries, 
including a motor vehicle accident in 2002 or 
2003; and (4) the Veteran's October 2010 
testimony regarding medical treatment after 
service discharge.  The examiner is asked to 
provide the following opinions, with a 
rationale for the opinions:

a) Diagnose any current low back 
disability.

b) A back disorder pre-existed the 
Veteran's entrance to service.  Is it at 
least as likely as not (50 percent 
probability or greater) that any low back 
disorder that pre-existed service underwent 
an increase in disability beyond the 
natural progress of the disorder during the 
Veteran's active service?

c) Is it at least as likely as not (50 
percent probability or greater) that any 
separate low back disability (that did not 
pre-exist his entrance to service) was 
incurred during the Veteran's active 
service from July 1966 to November 1966?  
The examiner should specifically comment on 
whether any currently diagnosed low back 
disorder had its initial manifestation 
during active service or within one year 
after service discharge.  

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


